              Case 2:21-cv-00083-SMJ                  ECF No. 6          filed 06/14/21     PageID.22 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                  for the_                                       U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                 MICHAEL B. FUHRMAN,                                                                         Jun 14, 2021
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:21-cv-00083-SMJ
               FERRY COUNTY SUPERIOR                                 )
                       COURT,                                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition, ECF No. 1, is DISMISSED WITHOUT PREJUDICE pursuant to Rule 4, Rules Governing Section 2254
’
              Cases in the United States District Courts, for failure to exhaust state court remedies.




This action was (check one):
’ tried by a jury with Judge                                                                             presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         SALVADOR MENDOZA, JR.




Date: 6/14/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           (By) Deputy Clerk

                                                                             Tonia Ramirez
